PER CURIAM:
Ibrahim Ahmed Sharak petitions for review of an order of the Board of Immigration Appeals adopting and affirming the immigration judge’s orders denying asylum and denying his motion to reconsider.
Sharak disputes the immigration judge’s finding that he was firmly resettled in the United Arab Emirates. We have reviewed the administrative record and find no error in the immigration judge’s conclusion that Sharak was firmly resettled and thus ineligible for asylum. See 8 U.S.C. § 1158(b)(2)(A)(vi) (2000); Mussie v. INS, 172 F.3d 329, 331-32 (4th Cir.1999). As the firm resettlement bar to asylum applies, Sharak is unable to establish any grounds that would warrant reconsideration.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.